Citation Nr: 0001775	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for pernicious anemia, 
to include malabsorption of Vitamin B-12.

4.  Entitlement to service connection for weight loss.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
lymphoma.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1962, and from May 1962 to March 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's peripheral neuropathy, diabetes mellitus, or 
pernicious anemia, to include malabsorption of Vitamin B-12, 
and any incident of his period of active military service, 
including claimed exposure to herbicides or toxic chemicals.

2.  There is no medical diagnosis of a disability manifested 
by weight loss or hypertension.

3.  Entitlement to service connection for Hodgkin's lymphoma 
was denied by an April 1996 Board decision.

4.  Evidence received since the April 1996 decision is not, 
by itself or in connection with evidence previously of 
record, so significant it must be considered in order to 
fairly decide the merits of the veteran's Hodgkin's lymphoma 
claim.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for peripheral neuropathy, diabetes mellitus, pernicious 
anemia, to include malabsorption of Vitamin B-12; weight 
loss, and hypertension are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The April 1996 Board decision which denied entitlement to 
service connection for Hodgkin's lymphoma is final.  38 
U.S.C.A. § 7104 (West 1991).

3.  New and material evidence pertinent to the Hodgkin's 
lymphoma claim has not been received, and the veteran's claim 
of entitlement to service connection for Hodgkin's lymphoma 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from the claimed 
disabilities as a result of exposure to Agent Orange and 
certain chemicals such as insecticides and mercury.  The 
veteran has stated that he came into contact with these 
chemicals while working as a medical logistics warehouse 
manager at military installations in South Korea and the 
United States, some of which allegedly contained supplies and 
equipment that previously belonged to the North Vietnamese 
military.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for certain chronic disabilities, such as 
peripheral neuropathy, diabetes mellitus, anemia, Hodgkin's 
disease, and hypertension, will be presumed if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

As the record in this case does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to medical diagnoses and/or causation are 
not sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

I.  Agent Orange

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability (see 38 C.F.R. § 
3.309(e)), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  
However, the veteran has not contended, nor do the records 
show, that he had service in the Republic of Vietnam.  
Consequently, the veteran's claimed disabilities may not be 
presumed to be due to his exposure to Agent Orange.

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the veteran's claimed 
disabilities are etiologically related to exposure to Agent 
Orange in service or otherwise to service, even though the 
disorder is not among those enumerated at 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the veteran's claimed disabilities to his claimed  
exposure to Agent Orange.  Consequently, the claims of 
service connection for peripheral neuropathy, diabetes 
mellitus, pernicious anemia, weight loss, and hypertension, 
all claimed to have resulted from exposure to Agent Orange, 
must be denied as not well grounded.

II.  Peripheral neuropathy, diabetes mellitus, pernicious 
anemia.

Service medical records contain no complaints or findings 
related to any of the claimed disabilities.  The veteran's 
neurologic system and endocrine systems were clinically 
evaluated as normal on his December 1978 retirement 
examination.  Laboratory studies performed during the 
December 1978 retirement examination revealed no 
hematological disorders.

Postservice medical records reflect diagnoses of peripheral 
neuropathy, diabetes mellitus, and pernicious anemia, thus 
satisfying the requirement that there be competent evidence 
of current disability.  Epps.  However, in the instant case, 
there is no medical evidence linking peripheral neuropathy, 
diabetes mellitus, or pernicious anemia to service.  The 
Board acknowledges the veteran's contentions that his 
peripheral neuropathy, diabetes mellitus, and pernicious 
anemia, to include malabsorption of Vitamin B-12, are related 
to his active duty service.  Nevertheless, the etiology or 
pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).
The Board further observes that there is no medical evidence 
linking the continuity of symptomatology which the veteran 
claims to his peripheral neuropathy, diabetes mellitus, and 
pernicious anemia.  See Savage, supra.  There is also no 
evidence showing that peripheral neuropathy, diabetes 
mellitus, or pernicious anemia to include malabsorption of 
Vitamin B-12 were manifested to a compensable degree within 
one year of discharge.  38 U.S.C.A. § 1101.

The Board acknowledges the receipt of several detailed 
statements from the veteran describing how he came into 
contact with certain toxic materials while working at U.S. 
military facilities in South Korea and in the United States.  
He has also supplied pictures of his former active duty 
workplaces, and has even supplied the "stock numbers" of 
some of the chemicals he claimed he was exposed to during 
active duty.  The Board notes that unlike exposure to 
herbicides, there are no statutory or regulatory provisions 
that provide for presumptive service connection for exposure 
to the types of chemicals mentioned by the veteran.  
Accordingly, the veteran must establish service connection on 
a direct incurrence basis (under the provisions of 38 C.F.R. 
§ 3.303(d)), i.e., he must provide medical evidence that his 
peripheral neuropathy, diabetes mellitus, or pernicious 
anemia are related to exposure to chemicals in service.  Even 
assuming for the sake or argument (but without deciding) that 
the veteran was exposed to hazardous chemicals during his 
active duty service, the Board notes that there is no 
evidence that any physician or other qualified health care 
professional has attributed the veteran's claimed 
disabilities to his exposure to hazardous chemicals during 
service.  Accordingly, the claims of service connection for 
peripheral neuropathy, diabetes mellitus, and pernicious 
anemia as a result of exposure to hazardous chemicals or any 
other incidents of service must be denied as not well 
grounded.

The Board acknowledges that the veteran has submitted several 
medical articles in support of his claims.  However, the 
materials did not specifically opine as to the relationship 
between the veteran's conditions and his active service.  As 
such, the articles are not sufficient to establish well-
grounded claims for service connection.  Sacks v. West, 11 
Vet. App. 314 (1998).

The veteran's representative has requested that the RO 
further develop the claim by contacting officials at the U.S. 
Army Chemical and Biological Defense Agency to determine what 
chemicals were stored at the various bases where the veteran 
worked.  The Board would again observe that in this case, the 
veteran's exposure or non-exposure to hazardous chemicals is 
not the reason why his claim is being denied; the basis of 
the denial of the veteran's claims in this case is that he 
has not submitted competent medical evidence which links his 
disabilities to his active duty service, including exposure 
to hazardous chemicals.  The Board further notes that only a 
person who has submitted a well grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

III.  Weight loss and hypertension

Private and VA medical records contain no diagnosis of 
hypertension or disability manifested by .  Therefore, the 
veteran's claim of service connection for hypertension or 
weight loss must denied as not well grounded for lack of a 
medical diagnosis of a current disability.

Although the veteran originally had contended that some of 
his claimed disabilities were related to or secondary to his 
peripheral neuropathy, as the veteran has not been granted 
service connection for peripheral neuropathy, such assertions 
would afford no basis to well ground his claims.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his service connection claims well grounded.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Further, the Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the claims for service connection plausible.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


IV.  Hodgkin's lymphoma

Although the RO has styled this issue as one of service 
connection for Hodgkin's lymphoma, in an April 1996 Board 
decision, entitlement to service connection for Hodgkin's 
lymphoma was denied.  The April 1996 Board decision is final, 
and the claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The veteran attempted to reopen his claim, and 
the RO denied that request in the June 1997 rating decision 
which gives rise to the present appeal. 

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence in the claims file at the time of the April 1996 
Board decision consisted of the veteran's service medical 
records, post-service VA medical records reflecting diagnoses 
of Hodgkin's lymphoma, February 1991 RO hearing testimony, 
medical articles, correspondence from the U.S. Army Chemical 
and Biological Defense Agency, pictures of the veteran's 
former duty stations, and statements from the veteran.  The 
Board denied the veteran's claim on the basis that no 
clinical records related the veteran's Hodgkin's disease to 
service or any incident of service, including exposure to 
radiation, herbicides, or hazardous chemicals.

The newly submitted evidence consists of VA medical records, 
medical articles, and statements from the veteran.  However, 
the evidence submitted since the April 1996 Board decision is 
not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran suffered from 
Hodgkin's lymphoma in service or to a compensable degree 
within one year of service, and it does not present medical 
evidence of a nexus, or relationship, between Hodgkin's 
lymphoma and the veteran's active duty service.  Accordingly, 
the Board concludes that the evidence submitted subsequent to 
the April 1996 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), in that the new 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).










ORDER

Entitlement to service connection for peripheral neuropathy, 
diabetes mellitus, pernicious anemia, to include 
malabsorption of Vitamin B-12; weight loss, and hypertension 
is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for Hodgkin's lymphoma is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

